      Case 1:19-cv-08324-DLC Document 33-9 Filed 10/30/20 Page 1 of 5

                                                                                                                                     //d^icn

                         NEW YORK MEDICAL COLLEGE
                         A MBMBER OF THE TOURO COLLEGE AND UNIVERSITY SYSTEM

                         School of Medicine
     40 SunshinbCottagb road Vaihalla, New York 10595 Tel914-59')-«1523 Fax 914-594-4565                         facui,ty_reCords@nymc.edu

                                                          Officb op faculty Records

          RECOMMENDATION FOR NYMC FACULTY APFOmXMENT/PROMOTIQN

                   SECTION I - TO BE COMPLETED BY PROPOSED FACULTY MEMBER
PERSONAL INFORMATION:

    Name                 Amro__________________ _______________AH------------------------- ___
               (First)                                    (mdU)                         (Lest)

    Soc. Sec. #                               Date of Birth ! 08              /01/1971
                                                                                                    (},lo)       (Day)        (Yr)

    Preferred Mailing Address for College Business? (pime check)                                   13 Home               □ Work

    Home Address____ 7 hegeman Ave. apartment 20 D ^Brooklyn NY 11212________ _


    Work Address                  180 Varick strcet4 New York. NY 10014


    Preferred Telephone Number for College Business? {pfease check) DHome Dwork SCcii Dottier
    Home Telephone <'347'>405“6258 Home Fax (                                              )____ --------------------
    Work Telephone 12121263-2161- Work Fax {__ _                                           1
    Cell Telephone             (347-623-S406iOther Telephone                                        i        L

    Preferred E-Mail Address for College Business? {puase check)                                   D NYMC                I3 other

             NYMC E-Mail Ad(lress_
             Other E-Mail Address_                     amromd@hotiriail.com
   Please O Include P Exclude my Other E-Mail address from "Faculty Tnleraclive" group poslings.

    Gender         □      Male           □     Female

   Ethnicity □ American Indian or Alaskan Native                           D Mexican American or Chtcano (Hispanic)
                  □ Aslan or Pacific Islander                              □ Puerto Rican (Hispanic)
                  □ Black, not of Hispanic origin                  ^       D Other Hispanic
                  13 White, not of Hispanic origin                         D Do not wish to respond

   Current Cltize                                              Hen □ Non-Resident Visa {Visa Type_                        J

                                                                                                                         NYMC/WMC 001996
      Case 1:19-cv-08324-DLC Document 33-9 Filed 10/30/20 Page 2 of 5




                                                                    Name: AmroAH.

EDVGATIONAL INFORMATION:

    Undergraduate School; N/A please sees CV_
           Degree -----------          --------------------------      Year of Graduation

    Graduate SchooVA please see CV„
           Degree M           ______________                            Year of Graduation

           Honors/Awards

    Medical School Alexaudria University school of Medicine -Egypt-------------
           Degree __________           MD____________________           Year of Graduation 1994_

           Houors/Awards

    Residency Training
                                                                                                        Dates 1998-2002
           Specialty Oohtfialuiology

           Sponsor      __________

                                                                                                        Dates,
           SpecMfyi

           Sponsor^

    Fellowship Training
                                                                                                        Dates 2002-2003
           Speciafiv Neiiro-onMIialmology..

           Sponsor Henry Ford Hospital MI, USA


           Specially Medical Retinal Diseases                                                           Dales2003-2004

           Sponsor Henry Rord Hospital, MI, USA

           Specialty l/yetlls and Ocular Inflaimnatorv Diseases                                         Dates2007-2009

           Sponsor Hew York Bee and Bar Infirmary, NY, USA

           Specialty Uveitis and Ocular Inflammatory D.lsmei_                                           Dates2009-20n
           Sponsor    Casev Rve Institute, OR, USA

    Current Diplomat of: MD______________ _
           Medical Specialtyi_______ OiiMhnlmologi'._______ _                                 Expiration Dale
   MOCVt
              Subspeclaltyt     Uveitis and Ocular lmnnmqlggy_                                Expiration Dale
   MOCO
              SubspecUilly!^
                                                                                      Expiration Date                     MOCU

    Current Diplomate of:
           Medical Speclaltyt_____                                                    Expiration Dale        _____ MOCO

              Subspecialtyi______
                                                                                      Expiration Date      _____ MOCO
                                                                                                        NYMC/WMC 001997
       Case 1:19-cv-08324-DLC Document 33-9 Filed 10/30/20 Page 3 of 5




                                                                                    -2-                                                  Rev, 07/201}



                                                                                     Neme: Amro All_

     Current Licentiates: Limited Permit:                                              Peiosi New York State
               state/Number_________ NY. Paiiitliie                       Inlflal Year Granted _________ Expiration Date.

              State/Number.                                   Initial Year Granted             ^Expiration Date,
         Are you now, or have you ever been, the subject ofa professional conduct inquiry. Investigation or proceeding?
           __ Yes        No Ifyes, please attach a complete explanation and return with this doctmeni to your NYMC chairman.

     Alpha Omega Alpha Membership
                 Yes     X      No      Ifyes, Indicate,'Associated School;   ............. ................................................................
           Designation*;_________ :_________________________— Year ofElection:
           *he., "student’’, "house officer", "alumnus", or "fiicully Initiate"

PROFESSIONAL APPOINTMENTS AND ACTIVITIES: JPletmsee CV for more inforimtimt

     Current and/or Previous Academic Appointments
             Title     Associate Research Scientist  __ Department         Obstetrics and Gvnecoloev_____
             Tnstliutlon New York VnWersItv Lancone Medical Center, Dates ofService; OHWiOit- till preyoM..


             Title; I Clinical Instructor ofOphthaltnolog)>_Department                           OOhthalmoloBV
             Institution: Casey Eye Institute____ Dates ofService                    07/01/2009 till present

             Title       Clinical fellow of Uveitis                      . Department Ophthalmology^
             lustllntloti            New York Eve and Ear                           JDates ofService 07/01/2007 to P7/01/200g..


     Current and/or Previous Hospital Appointments
              Title Associate Re.fearch Scientist________Department.        Obstetrics and Gynecology
             Institution New York University Laneone Medical Center, Dates ofService; 07/01/2012- till present..


             Title: t Clinical Instructor ofOphthalmology__Department                            Onhihalmoloev
             Institution; Casey Eye I;;sttt;ite____ Dates ofService                 07/01/2009 till nreteiit

             Title       eihilcal fellow of Uveitis                     , Depnrlt;ienl Ophthal;;iotogy_
             Institution^            Raw York Eve and Ear                         JDates a/Service 07/01/2007 to 07/01/2009
    Honors/Awards
            Active Member ofAmerican Academy ofOphthalmology                                     2m-200S




    Professional Activities (e.g. organized wedicni/professlonal societies, etc,)
            Member ofAmerican Academy dfOi)hlhttl;t;olog\\ Macular Society, Sleep and Aneslheslq Society,




    I certify to the best of my knowledge that the information provided above is true.
                                                                                                                                    NYMC/WMC 001998
 Case 1:19-cv-08324-DLC Document 33-9 Filed 10/30/20 Page 4 of 5




                hew YORK MEDICAL COLI^
                A MEMBER OP THE TOURO COLLBGB AND UNIVERSITY SYSTEM

                School of Medicine
                             sTHcrroN n- recommendation of chair
                                           (To be completed by NYMC Chair)

Name of Faculty/Proposed Faculty Membei-:                                       Amaro AU. M.D.

Proposed Faculty Appointment!               El Primary               □ Secondary             □ Tertiary

   in Department of;                                        .......Opl^i^hlmplogy--------------

Type of Request; iEI Appointment at Proposed Title;
                       H Promotion
                            Current Title;

                            Proposed Title; ______ ___________________ —-------------- -
N^C Facultj^ Status;                                      ................................. P.        .................
 XfFT, is tenure being yeeonmended?          D      Yes              D No
 IfFT or FT, indicate payroll status (i,e., paid by):     □ Affiliate            □ Faculty Practice       □ NYMC
Assigned Responsibilities;
□ Teacliing
                 □ Students in
                      □ Medical School     □ Basic Medical Sciences □ Health Sciences
                 □ Rcsidents/Fellows
                 □ Continuing Medical Education
    Research
                 Type;            CfBasic Science           c/ci
                                                            [S' Clinical
                                  n Other (please specif')^
□ Patient Care
           Practice Setting;               □ Faculty Practice                     □ Private Practice
                                           □ Other S etting (phase specify),


Activity Sitc/Affiliate Designation;
        133^ NYMC Basic Sciences Department

          □      Hospital (phase identify)__
          Division/Scctlon (phase Identify)’^
          □      Community-Based Physician/Primary Care Preceptor
          □      Other ()i/eOTeJ5pec(^:)----- --- -------- -—---------------- ———
                                                               •4-                                    hev. 07/201S


                                                                                                  NYMC/WMC 001999
          Case 1:19-cv-08324-DLC Document 33-9 Filed 10/30/20 Page 5 of 5




                                                         Name;




                                                                             Date
              Signumre OfHospital Chair/
               Director ofService (if applicable)




                                                  Dean                       Date




        np.ftM>s Actioni
            □ Approved as submitted, effective —„                   (Date)




                                                                                      APPROVED FEB 4 - 2016

                                                                               Date
                 Signature ofDean

                                 for    FACULTrRECgRDSOm^jm£SiL

                                                                   Notes:
EMPLroiZ^liL                                                                             (\/0 iU^uJrS
Date File Ci'eated/^iodificdt                            "         C^)A-ie '
ABMS:        Verified
OPMC:                           Match        ^                                                          I ^'51
                                                                                                                 IS
License Verification in the following State(s):

      M
                                                                                                fiev. ormis
                                                             -5-



                                                                                          NYMC/WMC 002000
